Citation Nr: 0914077	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracic 
arachnoid cyst, claimed as secondary to or manifested by pre-
tibial edema.

2.  Entitlement to service connection for progressive 
myelopathy, to include disturbed gait and nerves, as 
secondary to thoracic arachnoid cyst.

3.  Entitlement to total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1968.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
July 2006 and issued to the Veteran in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  After the Board denied the claims 
in October 2007, the Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2008, the parties submitted a Joint Motion to 
Remand certain claims addressed in the October 2007 Board 
decision.  The Court issued a September 2008 Order which 
incorporated the Joint Motion and vacated the Board's 2007 
decision, to the extent that it addressed the claims 
addressed on the title page of this decision, and remanded 
those three claims to the Board. 

The Veteran requested a Board hearing.  The requested hearing 
was conducted by the undersigned Veterans Law Judge in July 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The September 2008 Joint Motion for Partial Remand, as 
incorporated in the Court's Order, directs that VA attempt to 
obtain additional records from Dr. Eline, from whom the 
Veteran obtained orthopedic consultation in May 2002 on a 
one-time basis for arachnoiditis.  The Veteran himself 
reported that he saw Dr. Eline only one time, and the Veteran 
submitted the report of that one-time evaluation.  VA did not 
request further records from Dr. Eline, whose one-time 
consultation states that Dr. Eline, an orthopedic surgeon, 
advised the Veteran that he did not treat arachnoid cysts.  
The Veteran's counsel submitted a letter after the Court's 
Order was issued stating that there were not additional 
information to be obtained from Dr. Eline at the same time 
she submitted additional new evidence to support the 
Veteran's claim.  However, the Joint Motion directs that an 
attempt be made to obtain any additional records Dr. Eline 
may have.  The Court's order grants the joint motion for 
remand and the Board must comply with the order.  In Stegall 
v. West, 11 Vet.App. 268, 271 (1998), the Court held that "a 
remand by this Court or the Board confers on the Veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders." The Court further noted that a 
remand also imposes upon the Secretary "a concomitant duty 
to ensure compliance with the terms of the remand...." Id.  
If a remand order is not complied with, "the Board itself 
errs in failing to insure [such] compliance." Id.  

The Joint Remand does not direct that any other actions be 
taken.  Accordingly, the case is REMANDED for the following 
action:

1.  The Veteran should be asked whether Dr. 
Eline remains at the addressed identified by 
the Veteran in a December 2004 statement.  The 
Veteran should be asked to submit a current 
authorization for release of records from Dr. 
Eline.  All attempts to procure records should 
be documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be included in 
the claims file.  In addition, the Veteran and 
his representative should be informed of any 
such problem.

2.  The Veteran should be afforded the 
opportunity to submit or identify any 
additional evidence, of any type, that may be 
relevant to any of the claims on appeal.  

3.  The claims file should be reviewed, and 
any additional development required as a 
result of evidence obtained on REMAND should 
be conducted.  After assuring that development 
is complete, and that each action directed VA 
examination report required is complete, the 
appealed claim for service connection should 
be adjudicated, then the claim for secondary 
service connection should be adjudicated, then 
the claim for TDIU benefits should be 
readjudicated.  

4.  If any benefit sought remains denied, the 
Veteran (and his representative, if he had 
obtained representation) should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The Veteran should 
be given the opportunity to respond, and the 
claim should thereafter be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJOIRIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

